t c memo united_states tax_court john t longino petitioner v commissioner of internal revenue respondent docket no 6817-17l filed date john t longino pro_se james h brunson iii and david delduco for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 d of the determination by the 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar internal_revenue_service irs or respondent to uphold the filing of a notice_of_federal_tax_lien nftl the irs initiated the collection action with respect to petitioner’s federal_income_tax liability for respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion papers including the accompanying declaration and exhibits see rule b petitioner resided in georgia when he filed his petition on date petitioner filed form_1040 u s individual_income_tax_return for two days later he filed form 1040x amended u s individual_income_tax_return for he explained that the amended_return included an additional page of deductions that he had overlooked when preparing the original return the amended_return requested a refund of dollar_figure which the irs issued to him the irs processed the two returns separately the irs first examined the original return and on date issued a notice_of_deficiency determining a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure petitioner sought review in this court and his case was docketed as longino v commissioner t c dkt no filed date meanwhile the irs processed petitioner’s amended return and deter- mined that he was not entitled to the dollar_figure refund on date the irs service_center in ogden utah issued petitioner a form_3552 notice of tax due on federal tax_return showing a balance due of dollar_figure on date petitioner replied and enclosed a check for dollar_figure in his cover letter he asked the irs to confirm that we are now concluded on this tax_return issue and we won’t have any more issues with irs on that year if the irs thought otherwise petitioner requested that it return the uncashed check to him the irs service_center did not respond to the statements in petitioner’s cover letter but it did assess the dollar_figure liability see sec_6213 authorizing assessment of a tax payment received after the filing of a tax_court petition notwithstanding the general bar of sec_6213 the irs then offset that liability with petitioner’s dollar_figure payment on date we sustained the bulk of the deficiency that the irs had determined for see longino v commissioner tcmemo_2013_80 aff’d 593_fedappx_965 11th cir we subsequently ordered the parties to submit computations for entry of decision under rule the irs timely filed its computations and submitted a proposed decision document reflecting a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure on date petitioner filed a rule response in which he asserted that he had settled his tax_liability with the irs and thus had no deficiency for that year to support this theory he submitted copies of the dollar_figure canceled check and the tax bill he had received in date he characterized that correspondence as indicating that his total balance due for was dollar_figure which he had paid we found no merit in petitioner’s argument and on date entered a decision reflecting a deficiency of dollar_figure and an accuracy- related penalty of dollar_figure consistent with the irs’ rule computation on date the irs sent petitioner a form letter noting that it had re- ceived his payment of dollar_figure this letter informed him that he owed interest of dollar_figure because his dollar_figure payment was received more than six years late he sent the irs a check for dollar_figure the irs timely assessed the deficiency and penalty determined in this court’s date decision plus applicable_interest when petitioner did not pay that liability on notice_and_demand the irs filed an nftl in an effort to collect his liability he timely requested a cdp hearing which was held with an irs settlement officer so on date at his cdp hearing petitioner expressed no interest in a collection alternative his sole contention was that he had settled his federal tax_liability for by tendering payments of dollar_figure and dollar_figure in so contending he advanced the same argument that he had advanced unsuccessfully in response to this court’s order directing rule_155_computations the so reviewed the administrative file verified that petitioner’s tax_liability had been properly assessed and verified that all other requirements of law and administrative procedure had been satisfied on date the so issued a notice_of_determination sustaining the nftl filing as the basis for this action the so determined that petitioner was precluded from challenging through the cdp procedure the amount of his tax_liability as determined by this court could not establish that a settlement or compromise of his liability had occurred let alone been approved by an authorized irs officer and had neither requested a collection alternative nor established his eligibility for one a standards of review and summary_judgment discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner t c the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite however the nonmoving party may not rest upon mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite we conclude that the question before us may appropriately be adjudicated summarily neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determina- tion in a cdp case but our case law tells us what standard to adopt where the validity of the taxpayer’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where the taxpayer’s underlying liability is not before us we review the irs’ decision for abuse_of_discretion only see id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir b analysis a taxpayer may challenge through the cdp procedure his underlying tax_liability for a particular year only if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 petitioner received a notice_of_deficiency for and had two opportunities to dispute his liability--once before this court and a second time before the u s court_of_appeals for the eleventh circuit which affirmed our decision that decision is now final see sec_7481 petitioner cannot relitigate his federal_income_tax liability in this cdp proceeding see 114_tc_604 sec_301_6320-1 q a-e2 proced admin regs while purporting not to challenge our date decision petitioner in- sists that he settled his liability for dollar_figure plus interest through hi sec_2013 exchange of correspondence with the irs this argument is unavailing petition- er previously advanced his settlement argument in response to our order direct- ing rule_155_computations asserting that he had no deficiency for because he had settled and fully paid that liability we rejected that argument and entered a decision reflecting for a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure in any event petitioner’s argument is meritless a disputed tax_liability may be settled by agreement between the taxpayer and the irs a settlement of a case pending in this court is a contract that may be reached through offer and accept- ance made by letter or even in the absence of a writing 108_tc_320 quoting lamborn v commissioner tcmemo_1994_515 68_tcm_950 aff’d 208_f3d_205 3d cir petitioner did not settle his tax_liability with irs counsel rather his case was tried in this court and he lost nor did petitioner reach a settlement with the irs employee with whom he exchanged correspondence in date that correspondence occurred after we had issued our opinion in his deficiency case but before we entered our decision the irs service_center employee with whom he corresponded did not offer to settle any_tax liability the irs simply sent him a bill for dollar_figure and he paid that bill even if the irs employee were thought to have made a settlement offer no settlement of any kind is binding on the irs unless it is duly authorized and properly memorialized eg in a closing_agreement under sec_7121 see 137_tc_46 becker holding corp v commissioner tcmemo_2004_58 87_tcm_1069 this court has repeatedly declined to enforce a settlement agreement when the person entering into the agreement on behalf of the commissioner lacked the authority to bind the commissioner petitioner has supplied no reason to believe that his irs correspondent had the requisite settlement authority in his date letter enclosing the dollar_figure check petitioner asserted uni- laterally that we are now concluded on this tax_return issue and that he would not have any more issues with irs regarding but there can be no settlement unless there is mutual assent to its terms which petitioner has not shown see dorchester indus inc t c pincite riggins v commissioner tcmemo_2017_106 113_tcm_1477 aff’d per curium ___ f app’x ___ 11th cir date wl to demonstrate assent by the irs petitioner must do more than show that the irs cashed his check see eg 510_f2d_112 5th cir holding that no compromise was implied by the government’s acceptance and cashing of the taxpayer’s check whitesell v commissioner tcmemo_2017_84 113_tcm_1406 in determining whether the so abused his discretion we consider whether he properly verified that the requirements of any applicable law or administrative procedure had been met considered any relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 the so clearly satisfied the first and third of these requirements the only issue petitioner raised was his contention that he had settled his tax_liability for dollar_figure on that point the so correctly determined that peti- tioner’s correspondence with respect to the dollar_figure assessment was unrelated to the liabilities determined by this court the so further concluded correctly that this correspondence did not involve an offer or acceptance of any settlement but consisted only of standard form letters used by the irs service centers and petitioner did not and could not show that any irs person with he whom he had corresponded had settlement authority see delegation_order internal_revenue_manual pt date in short the so properly determined that petitioner had proffered no plausible evidence of a settlement once assessed a disputed tax_liability may be compromised by the irs un- der sec_7122 petitioner was free to propose an offer-in-compromise during the cdp proceeding by submitting form_656 offer_in_compromise together with supporting financial information but he declined to request a collection alternative of any sort insisting instead that he had no liability for whatsoever under these circumstances the so did not abuse his discretion by not considering collection alternatives solny v commissioner tcmemo_2018_71 at gentile v commissioner tcmemo_2013_175 106_tcm_75 there is no abuse_of_discretion when appeals fails to consider an offer-in-compromise when a form_656 was not submitted aff’d 592_fedappx_824 11th cir finding no abuse_of_discretion in this or any other respect we will grant respondent’s motion for summary_judgment and sustain the collection action to reflect the foregoing an appropriate order and decision will be entered for respondent
